Name: Council Regulation (EEC) No 995/87 of 23 March 1987 on the application of Decision No 3/86 of the EEC- Switzerland Joint Committee supplementing and amending Protocol No 3 concerning the definition of the concept of ' originating products' and methods of administrative cooperation with a view to simplifying the documentation relating to evidence of origin
 Type: Regulation
 Subject Matter: international trade;  executive power and public service;  international affairs;  Europe;  tariff policy
 Date Published: nan

 11 . 4 . 87 Official Journal of the European Communities No L 100/ 25 COUNCIL REGULATION (EEC) No 995 / 87 of 23 March 1987 on the application of Decision No 3 / 86 of the EEC-Switzerland Joint Committee supplementing and amending Protocol No 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation with a view to simplifying the documentation relating to evidence of origin THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the proposal from the Commission , Joint Committee has adopted Decision No 3 / 86 supplementing and amending that Protocol ; Whereas it is necessary to apply that Decision in the Community , HAS ADOPTED THIS REGULATION: Article 1 Decision No 3 / 86 of the EEC-Switzerland Joint Committee shall apply in the Community . The text of the Decision is attached to this Regulation . Article 2 This Regulation shall enter into force on 1 July 1987 . Whereas an Agreement between the European Economic Community and the Swiss Confederation ( ! ) was signed on 22 July 1972 and entered into force on 1 January 1973 ; Whereas , by virtue of Article 28 of Protocol No 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation , which forms an integral part of the above Agreement , the This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 March 1987 For the Council The President H. DE CROO ( ») OJ No L 300 , 31 . 12 . 1972 , p. * 189 .